February 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals

                    IN THE INTEREST OF D.B.J., A CHILD

14-14-00285-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Stephen Jones,
signed January 31, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Carol Jean Jones, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.